Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FOR IMMEDIATE RELEASE CHINAGROWTH SOUTH ACQUISITION CORPORATION FILES PROXY STATEMENT AND SHARE PURCHASE AGREEMENT WITH OLYMPIA MEDIA HOLDINGS LIMITED - Provides Business Outlook for Remainder of 2008 - - Conference call scheduled for Monday, December 22, 2008 - Beijing, China, December 19, 2008 - ChinaGrowth South Acquisition Corporation (CGSAC; OTC Bulletin Board: CGSXF) today announced that the company has entered into a definitive share purchase agreement with Olympia Media Holdings Limited (OMH or the Company), a leading operator of print media services to newspapers in China, and filed a Form 6-K with the Securities and Exchange Commission containing its proxy statement regarding the transaction. Following completion of the transaction, OMH will become a wholly owned subsidiary of ChinaGrowth South Acquisition Corporation. OMHs current management team will remain in place to run the business following consummation of the acquisition. It is anticipated that, upon consummation of the acquisition, CGSAC will change its name to China TopReach Inc. Michael W. Zhang, Chief Executive Officer of ChinaGrowth South Acquisition Corporation stated, We are extremely excited to announce todays acquisition. OMH has built a strong business in Chinas print media sector and is well positioned to continue its impressive growth trends. OMH maintains a leading position in Chinas newspaper industry and has proven capabilities growing newspaper revenues and designing advertising products attractive to customers. The Company operates in a market with considerable barriers to entry and has a highly scalable operating model. OMHs strong management team with extensive experience in the newspaper industry paves the way for continued business execution and the ability to pursue growth opportunities. Unlike the U.S. newspaper industry, the market dynamics in China make for a compelling opportunity as demonstrated by the increasing advertising spending and circulation trends. Zhi Chen, Chief Executive Officer of OMH commented, OMH will continue to expand our network by entering exclusive co-operation agreements across China, leveraging our established and effective business model. Overall, we are very excited to be involved with ChinaGrowth South Acquisition Corporation and believe the growth strategy we have developed for our business will take our company to a higher level of visibility, opportunity and performance. TRANSACTION SUMMARY CGSAC will acquire all of the shares of OMH pursuant to the Share Purchase Agreement, dated December 16, 2008. Following consummation of the Share Purchase Agreement, CGSAC will continue as the surviving company, but intends to change its name to China TopReach Inc. Under the terms of the Share Purchase Agreement, CGSAC will acquire OMH for an initial aggregate purchase price of US$56.4 million, which includes 6,259,000 ordinary shares of CGSAC stock and US$6 million in cash, excluding additional contingent shares. Pursuant to the Share Purchase Agreement, CGSAC will place 4,000,000 shares of the 6,259,000 shares noted above in escrow to be released to OMH shareholders only if, on a consolidated basis, the surviving company achieves or exceeds both after-tax net profits in the following fiscal years: Fiscal Year Ending December 31 After Tax Net Profits 2008 RMB78,200,000 (approximately US$11,500,000) 2009 RMB136,000,000 (approximately US$20,000,000) Note: US$ dollar amounts were calculated using the exchange rate of RMB6.8/US$ 1. In addition, management of ChinaGrowth South has agreed to put 562,500 or 50% of their promote shares into escrow. The escrowed promote shares will only be released if 2009 net income is at least RMB136,000,000 or approximately US$20 million. Otherwise, such shares will be forfeited. 1 Furthermore, the shareholders of OMH and their designees will be issued, on an all or none basis, ordinary shares of CGSAC on an annual basis, if, on a consolidated basis, the surviving company achieves or exceeds after-tax net profits in the following fiscal years of: Year Ending Additional Ordinary Shares Issuable December 31, Achieved After-Tax Profits (amount do not accumulate) 2009 RMB 136,000,000 2,000,000 (Approximately US$20 million) 2010 RMB 197,200,000 2,500,000 (Approximately US$29 million) 2011 RMB 278,800,000 2,500,000 (Approximately US$41 million) 2012 RMB394,400,000 2,500,000 (Approximately US$58 million) Note: US$ dollar amounts were calculated using the exchange rate of RMB6.8/US$ 1. The after-tax net profits will be determined following the completion of an audit in accordance with United States Generally Accepted Accounting Principles (U.S. GAAP), excluding after-tax profits from any acquisitions subsequent to the closing of the transaction which will have a dilutive effect on EPS. The total post-transaction primary shares outstanding (exclusive of 4,562,500 shares held in escrow pending achieving certain net income targets in 2008 and 2009) will be approximately 7,955,000 and total warrants outstanding will be approximately 5,913,500. CGSAC will have approximately US$61 million in cash subsequent to the close of the acquisition (assuming no redemptions). The transaction is subject to customary closing conditions, including completion of the U.S. GAAP audit, completion of all necessary documentation and approval of the shareholders of ChinaGrowth South Acquisition Corporation. BUSINESS OVERVIEW OMH is the leading privately owned aggregator and operator of print media businesses in China. The Company has established a print media network consisting of 13 newspapers with a circulation of approximately 3 million across China, reaching 17 cities with an aggregate population of 76 million. Together with its on-line newspaper website www.duk.cn, OMH provides advertising service to approximately 2,100 corporate clients annually. OMH usually enters into exclusive contracts for full or partial co-operations with newspapers. Under a fully cooperative contract, the Company manages advertising operation and printing of the newspapers, and provides select content and distribution consultative service to the newspapers. Under a partially cooperative contract, OMH manages part of advertising operations of the newspapers. OMH initiated a new cooperation model with newspapers located in Fujian Province in 2005, which allows the Company, upon certain deposits to newspapers, to engage full or partial co-operations with newspapers through exclusive contracts, except final editorial rights which are prohibited by PRC law. Nonetheless, OMH obtained the right of first refusal to acquire the editorial rights when PRC law permits. To establish a nationwide print media network, OMH only signs up exclusive agreements with either the 2 nd or the
